DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 4 August 2019 which is a continuation of application 15/273,773 filed 23 September 2016 which claims priority to PRO 62/222,491 filed 23 September 2015.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the term “(“UAV”)” should be “(UAV)”; the quotation marks within the parenthetical are unnecessary.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the term “(“UAV”)” in [0004], [0007], and [0008] should be “(UAV)”; the quotation marks within the parenthetical are unnecessary.  
Appropriate correction is required.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: the term “(“UAV”)” should be “(UAV)”; the quotation marks within the parenthetical are unnecessary.  
Claim 12 is objected to because of the following informalities: “at least one of the payload modules” should be “at least one of the payload modules.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 15-16 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “sufficiently rigid” in claims 5 and 15 is a relative term which renders the claim indefinite.  The term “sufficiently rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “sufficiently rigid” will be interpreted as “substantially rigid”.
approximately" in claims 6 and 16 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “approximately” will be interpreted as defining a range and the remaining claim language will be interpreted as “between 180-300 degrees”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (US 2017/0210451).
- Regarding Claim 1. Oh discloses a payload system (10, fig. 5) for an unmanned aerial vehicle (UAV) (2), comprising: 
a plurality of payload modules (12) configured to attach to an underside of the UAV (2, fig. 5 illustrates the payload modules attached under the UAV), wherein each payload module (12) defines a curved surface having a plurality of mounting holes therethrough (fig. 5 and 6 illustrates the curved surface and mounting holes to which items 13, 15 and 14 are attached), and wherein 
the plurality of payload modules (12) is interconnected to form a substantially continuous mounting surface (fig. 5 illustrates the payload modules interconnected and forming a continuous mounting surface).
- Regarding Claim 2. Oh discloses the payload system of claim 1, wherein the substantially continuous mounting surface is substantially cylindrical (fig. 5 illustrates the cylinder created by the payload modules being interconnected to form the mounting surface).
- Regarding Claim 3. Oh discloses the payload system of claim 1, wherein each payload module (12) is substantially identical to each of the other payload modules (12) of the plurality (fig. 5 illustrates the modules as identical).

- Regarding Claim 5. Oh discloses the payload system of claim 1, wherein the plurality of payload modules (12) is substantially rigid to support a weight of the UAV (2, fig. 5 illustrates that the modules, along with the interconnecting members, 11, form the base of the UAV system, with no other means for landing illustrated or discussed, allowing for the payload modules to support the weight of the UAV).
- Regarding Claim 6. Oh discloses the payload system of claim 1, wherein the substantially continuous mounting surface defines a circumference between 180-300 degrees (as illustrated by fig. 6, the available mounting area for each quadrant is roughly 60-70 degrees, resulting in a total mounting surface circumference of between 240-280 degrees).
- Regarding Claim 7. Oh discloses the payload system of claim 1, wherein the plurality of payload modules (12) is interconnected by one or more connectors (11, fig. 5 illustrates the connections) defining protrusions matable with one or more of the mounting holes (fig. 2 illustrates the connection between connectors 11, and part 14 which is directly mounted to the payload module mounting holes, allowing for the connectors to define protrusions matable with the one or more mounting holes).
- Regarding Claim 8. Oh discloses the payload system of claim 1, wherein the plurality of payload modules (12) defines a basket (fig. 2 illustrates the basket created by the payload modules) configured to carry one or more instruments (13, 8) therein (13 is the motor which controls the payload modules, and 8 is a camera, both of which are carried within the basket defined by the modules).
- Regarding Claim 9. Oh discloses the payload system of claim 1, wherein each of the plurality of payload modules (12) is vertically aligned to form columns (fig. 2 and 5 illustrate the formation of the column).
- Regarding Claim 11. Oh discloses the payload system of claim 1, wherein each of the plurality of payload modules (12) is constructed from a buoyant material (20, each payload module carries a “lifebuoy” [0020] for providing a floatation device, allowing each payload module to be constructed from a buoyant material).

- Regarding Claim 13. Oh discloses the payload system of claim 1, further comprising one or more lighting elements (8) attached to at least one of the payload modules (12, the camera inherently includes a lighting element).
- Regarding Claim 14. Oh discloses an unmanned aerial vehicle (UAV) (2) mounting system (10), comprising: 
a plurality of vertically-oriented payload modules (12) configured to attach to the UAV (2, fig. 5 illustrates the attachment to the UAV), each payload module (12) defining a curved surface having a plurality of mounting holes therethrough (fig. 6 illustrates the curved surface with mounting holes), wherein the plurality of payload modules (12) is positioned to form a substantially continuous, cylindrical mounting surface (fig. 2 and 5 illustrate the cylindrical mounting surface); 
a plurality of connectors (11) interconnecting the plurality of payload modules (12, illustrated by fig. 5), wherein each connector (11) defines one or more protrusions matable with the mounting holes (fig. 2 illustrates the connection between connectors 11, and part 14 which is directly mounted to the payload module mounting holes, allowing for the connectors to define protrusions matable with the one or more mounting holes); and 
at least one of a video device (8), photography device (8), sensor (8, the camera inherently includes a sensor), and instrument (8) mounted to the payload modules (12, fig. 2 illustrates the camera mounted to the payload modules).
- Regarding Claim 15. Oh discloses the payload system of claim 15, wherein the plurality of payload modules (12) is substantially rigid to support a weight of the UAV when landing (2, fig. 5 illustrates that the modules, along with the interconnecting members, 11, form the base of the UAV system, with no other means for landing illustrated or discussed, allowing for the payload modules to support the weight of the UAV).

- Regarding Claim 17. Oh discloses the payload system of claim 15, wherein the plurality of payload modules (12) defines a basket (fig. 2 illustrates the basket created by the payload modules) configured to carry one or more instruments (13, 8) therein (13 is the motor which controls the payload modules, and 8 is a camera, both of which are carried within the basket defined by the modules).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen (US 2017/0029099).
- Regarding Claim 10. Oh discloses the payload system of claim 1, with a plurality of mounting holes in the payload modules (12).  Oh does not disclose wherein the plurality of mounting holes of each payload module is configured in an elongated configuration having three holes across a width and nine holes along a length of the payload module.
However, Chen discloses a similar UAV (fig. 7) and payload system (16, “field transporter” [0055]) wherein the plurality of mounting holes of each payload module (16) is configured in an elongated configuration (fig. 7 illustrates the sides of the field transporter as elongated along the horizontal axis) having three holes across a width (fig. 7 illustrates the module having at least 3 holes across in the vertical direction) and nine holes along a length (fig. 7 illustrates the module having at least 9 holes along the length in the horizontal direction) of the payload module.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the 
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           04/02/2021